Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction

Applicant's election with traverse of claims 23-41 in the reply filed on July 6, 2021 is acknowledged.  The traversal is on the ground(s) that amended language of the shared features do not make a contribution over the cited reference Nakagawa.  This is not found persuasive because it is noted the restriction is based on time of filing not on the amended language after the restriction was made, and the original claim set did not include the language “lowered transition region comprising lands.” The prior art Nakagawa teaches the lands that were recited in “a plurality of lands” and thus the unity of invention is absent and the full technical feature is taught with respect to the claim set filed 06/20/2019.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and thus dependent claims 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites in part “
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
; it is indefinite what the value could be, as hmax could read to be the value “0” as the claim recites any value that is less than or equal to 0.95*h1. Examiner has provided the most reasonable interpretation of the claimed formula and is noted in the rejection below based on her understanding of the recitation in view of the instant specification. Applicant may overcome this rejection by claiming the value range that corresponds to the values supported by the instant specification.
Claim 24 recites in part where applies: hmax < 0.9-h2; it is indefinite what the value could be, as hmax could read to be the value “0” as the claim recites any value that is less than or equal to 0.91*h2. Examiner has provided the most reasonable interpretation of the claimed formula and is noted in the rejection below based on her understanding of the recitation in view of the instant specification. Applicant may overcome this rejection by claiming the value range that corresponds to the values supported by the instant specification.

Claim 39 recites in part wherein only the first separator plate includes a lowered transition region wherein the following applies to the maximum height hmax of the transition region of the first separator plate is considered indefinite. Here, the limitation seems to refer to hmax to be the maximum height of the transition region. However, claim 39 depends from claim 38, wherein claim 38 refers to hmax to be the height of the lands of the transition region. It is recommended, Applicant clarify if the hmax of claim 39 is different than the hmax of claim 38 and amend to explicitly recite the what hmax refers to. For compact prosecution purpose, Examiner will interpret hmax to be the height of the lands of the transition region.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 23-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2348567B1 (Nakagawa).  See section denoted by * below for an alternate rejection for claim 23.
	
Regarding claim 23, Nakagawa teaches a solid polymer fuel cell [0002]; In Fig 3, depicted below; 
A separator plate for an electrochemical system [#200], comprising: at least one first through-opening [#130; oxidant gas supply manifold hole] in the plate for conducting a medium through the plate; a distribution or collection region comprising a plurality of lands [#221, protrusions; 0090] and channels [#225; slit; 0091] formed between the lands, which are each in fluid connection with the through- opening; 
a flow field [#230; 0088], which by way of the distribution or collection region is in fluid connection with the through-opening and comprises guiding structures for guiding a medium through the flow field [shown by arrows], 
wherein the guiding structures of the flow field have a mean height h1 determined perpendicularly to the planar surface plane of the plate; and a contiguous, lowered transition region [#223; third distribution rib; 0090] comprising lands, the transition region arranged between the distribution or collection region [#210; i.e. gas distribution section; 0089] and the flow field in such a way that, for each of the channels of the distribution or collection region, medium flowing from the channel into the flow field, or from the flow field into the channel, flows through Page 2 of 11Application No. 16/471,884 Application Filing Date: June 20, 2019 Docket No. 1-25602/9937 REINthe transition region.
In addition, in regards to the claimed “lowered transition region,” please refer to the explanation below to address the lowered transition region limitation. 
In regards to the claimed “wherein the transition region comprising lands has a maximum height hmax determined perpendicularly to the planar surface plane of the plate; 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
,” it is noted #223 are the lands that are in the transition  
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
; Nakagawa does disclose the varying the height of the lands i.e. the ribs the distribution spaces are sealed airtight and thereby the gas distribution function of the distribution section of the gas is ensured [0139]. Thus, obtaining the value of hmax would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
 cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
 in the fuel cell of Nakagawa to obtain the desired result of the height of the lands in the transition region. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).



    PNG
    media_image2.png
    565
    873
    media_image2.png
    Greyscale




Regarding claim 24, modified Nakagawa teaches the separator plate according to claim 23. In regards to the claimed “wherein the lands of the distribution or collection region have a mean height h2 determined perpendicularly to the planar surface plane of the plate, where applies: hmax < 0.9-h2”  Nakagawa does not explicitly disclose the recited formula hmax < 0.9-h2 , Nakagawa does disclose that varying the height of the lands i.e. the ribs the distribution spaces are sealed airtight and thereby the gas distribution function of the distribution section of the gas is ensured [0139]. Thus, obtaining the hmax < 0.9-h2 cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hmax < 0.9-h2 in the fuel cell of Nakagawa to obtain the desired result of the height of the lands in the transition region. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding claim 25, modified Nakagawa teaches the separator plate according to claim 23, wherein the lowered transition region has a straight progression transversely to the flow direction of the medium through the transition region, or substantially transversely to the flow 

    PNG
    media_image3.png
    477
    683
    media_image3.png
    Greyscale

Regarding claim 26, modified Nakagawa teaches wherein the guiding structures of the flow field comprise lands, which extend at least partially into the transition region [please refer to the rejection of claim 23].  

Regarding claim 27, modified Nakagawa teaches wherein the guiding structures of the flow field comprise a plurality of lands and channels formed between the lands [please refer to the rejection of claim 23].  It is noted, the specification and the figures of the instant specification do not provide specific figure number and the numeral identifier to depict the claimed “guiding 

Regarding claim 28, modified Nakagawa teaches wherein the lands of the distribution or collection region transition into lands of the flow field, extend as lands through the transition region and are lowered in the transition region [please refer to the rejection of claim 23].  Additionally, it is noted, that although Nakagawa does not explicitly teach the transition region is “lowered”, Nakagawa does disclose that varying the height of the lands i.e. the ribs the distribution spaces are sealed airtight and thereby the gas distribution function of the distribution section of the gas is ensured [0139]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region to incorporate a lowered region as it would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed lowered region cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, lowered areas of the transition region to allow the medium to flow thru in the fuel cell of Nakagawa to obtain the desired result of the desired effect in the transition region. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Regarding claim 29, modified Nakagawa teaches the separator plate according to claim 28, wherein further lands, at least part of which extend into the lowered transition region, are arranged between the lands transitioning from the flow field into the distribution or collection region in the region of the flow field [depicted in Fig 3 above].

Regarding claim 30, modified Nakagawa teaches the separator plate according to claim 29. Nakagawa does not explicitly teach wherein at least every twelfth of the lands of the flow field extends into the lowered transition region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Nakagawa to further incorporate the feature of having every twelfth of the lands of the flow field to extend into the lowered transition region as this would have been considered a considered an obvious change in design which would provide the predictable result achieved by the present application, which is allowing the medium to flow at varying positions as a design choice.  Nakagawa does teach that the lands flow into the lowered region, thus designing the plate to further incorporate the said feature of “every 12th  of the lands” to flow into the lowered transition region would have been an obvious design choice.  In addition, without showing unexpected results, the claimed every 12th of the lands cannot be considered critical. Thus, when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1385, 1396 (U.S. 2007).
 


Regarding claim 31, modified Nakagawa teaches the separator plate according to claim 30. Nakagawa does not explicitly teach wherein at least every sixth of the lands of the flow field extends into the distribution region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Nakagawa to further incorporate the feature of having every sixth of the lands of the flow field to extend into the distribution region as this would have been considered a considered an obvious change in design which would provide the predictable result achieved by the present application, which is allowing the medium to flow at varying positions as a mere design choice.  Nakagawa does teach that the lands flow into the distribution region, thus designing the plate to further incorporate the said feature of “every 6th  of the lands” to flow into the distribution transition region would have been an obvious design choice.  In addition, without showing unexpected results, the claimed every 6th of the lands cannot be considered critical. Thus, when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1385, 1396 (U.S. 2007).

Regarding claim 32, modified Nakagawa teaches the separator plate according to claim 31, wherein the lands extending through the transition region and/or the lands extending into the 

Regarding claim 33, modified Nakagawa teaches the separator plate according to 32, wherein the flow field comprises a number n1 of channels, and the distribution or collection region comprises a number n2 of channels. The channels can be seen in Fig. 3 and Figure 7 above; Nakagawa discloses various embodiments that illustrate various number of channels that are in the flow field and the distribution/collection region. In regards to the claimed “where applies: n2 > 2-n2, preferably n1 > 3-n2 “ ; Nakagawa teaches in [0091] that in fig. 3 there are 48 48 channels that flow towards to the flow field, as can be seen from Figure 3 and explained in [0097-0100], the channels from the distribution/collection region are divided into two steams that are indicated by arrows. Although, Nakagawa does not explicitly disclose the claimed : n2 > 2-n2, preferably n1 > 3-n2,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow field and the distribution/collection region to incorporate channels corresponding the recited n2 > 2-n2, preferably n1 > 3-n2  as it would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed number of channels cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, incorporate the channels to conform to the following : n2 > 2-n2, preferably n1 > 3-n2 to allow the medium to flow thru in the fuel cell of Nakagawa to obtain the desired result of the desired effect in the separator. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Regarding claim 34, modified Nakagawa teaches the separator plate according to claim 23, Nakagawa teaches wherein a depth of at least one channel which is determined perpendicularly to the planar surface plane of the plate varies [depicted in fig. 8 A-8C; 0127-0133]. 
With regards to the claimed “so as to influence the flow direction of the medium in the transition region and/or distribution or collection region,” this is considered a functional limitation in an apparatus claims and is therefore not given patentable weight and the apparatus of Nakagawa is capable of being operated as recited above.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 35, modified Nakagawa teaches the separator plate according to claim 34, Nakagawa teaches wherein the depth of at least one channel varies along the progression 

Regarding claim 36, modified Nakagawa teaches the separator plate according to claim 35, Nakagawa teaches wherein the depth of at least one channel varies in the transition region and/or distribution or collection region transversely to the flow direction of the medium [depicted in fig. 8 A-8C; 0127-0133]..  

Regarding claim 37, modified Nakagawa teaches a bead [#250; sealing member; para 088] that completely encloses the through-opening so as to seal the through-opening, wherein the bead includes passages or conducting a medium through the bead, and the channels of the distribution or collection region are in fluid connection with the through- opening by way of the passages in the bead [0088-0089].  

Regarding claim 38, modified Nakagawa teaches a bipolar plate [#200/#300; fig.2] for an electrochemical system, comprising a first separator plate, comprising: at least one first through-opening in the plate for conducting a medium through the plate; Page 5 of 11Application No. 16/471,884 Application Filing Date: June 20, 2019 Docket No. 1-25602/9937 REINa distribution or collection region comprising a plurality of lands and channels formed between the lands, which are each in fluid connection with the through-opening; a flow field, which by way of the distribution or collection region is in fluid connection with the through-opening and comprises guiding structures for guiding a medium through the flow field, wherein the guiding structures of the flow field have a mean height h1 determined perpendicularly to the planar surface plane of the plate; and a contiguous, lowered transition region, which is arranged between the distribution or collection region and the flow field in such a way that, for each of the channels of the distribution or collection region, medium flowing from the channel into the flow field, or from the flow field into the channel, flows through the transition region, and the transition region comprises lands and has a maximum height hmx determined perpendicularly to the planar surface plane of the plate;  
    PNG
    media_image4.png
    14
    184
    media_image4.png
    Greyscale
  [please refer to the rejection of claim 23 for the italic text, as all these limitations are taught in claim 23].
 Nakagawa teaches a second separator plate [#300; fig. 2], which includes at least one second through-opening [#130], wherein the first separator plate and the second separator plate are joined, and the at least one first through-opening of the first separator plate and the at least one second through-opening of the second separator plate are aligned with one another so as to form at least one through-opening in the bipolar plate [0087; 0119-120].  

Regarding claim 39, modified Nakagawa teaches the bipolar plate according to claim 38. In regards to the claimed “ wherein only the first separator plate includes a lowered transition region wherein the following applies to the maximum height hmax of the transition region of the first separator plate and to the Page 6 of 11Application No. 16/471,884 Application Filing Date: June 20, 2019 Docket No. 1-25602/9937 REINmaximum height h1 of the guiding structures of the flow field of the second separator plate: hmax ≤ 0.9-h1,” please refer to the following explanation.  
Nakagawa does not explicitly disclose the recited formula maximum height h1 of the guiding structures of the flow field of the second separator plate: hmax ≤ 0.9-h1, Nakagawa does disclose that varying the height of the lands i.e. the ribs the distribution spaces are sealed airtight and thereby the gas distribution function of the distribution section of the gas is ensured [0139]. Thus, obtaining the value of hmax would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed hmax ≤ 0.9-h1cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hmax ≤ 0.9-h1in the fuel cell of Nakagawa to obtain the desired result of the height of the lands in the transition region. “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).



*Alternately, Claims 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2348567B1 (Nakagawa) in view of US6472094B1 (Nonoyama).
Regarding claim 23, Nakagawa teaches a solid polymer fuel cell [0002]; In Fig 3, depicted below; 
A separator plate for an electrochemical system [#200], comprising: at least one first through-opening [#130; oxidant gas supply manifold hole] in the plate for conducting a medium through the plate; a distribution or collection region comprising a plurality of lands [#221, protrusions; 0090] and channels [#225; slit; 0091] formed between the lands, which are each in fluid connection with the through- opening; 
a flow field [#230; 0088], which by way of the distribution or collection region is in fluid connection with the through-opening and comprises guiding structures for guiding a medium through the flow field [shown by arrows], 
wherein the guiding structures of the flow field have a mean height h1 determined perpendicularly to the planar surface plane of the plate; and a contiguous, lowered transition region [#223; third distribution rib; 0090] comprising lands, the transition region arranged between the distribution or collection region [#210; i.e. gas distribution section; 0089] and the flow field in such a way that, for each of the channels of the distribution or collection region, 
In addition, in regards to the claimed “lowered transition region,” please refer to the explanation below to address the lowered transition region limitation. 
In regards to the claimed “wherein the transition region comprising lands has a maximum height hmax determined perpendicularly to the planar surface plane of the plate; 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
,” it is noted #223 are the lands that are in the transition region. Nakagawa does not explicitly disclose the recited formula of  
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
; Nonoyama teaches a separator for a fuel cell that is in the same field of endeavor as Nakagawa. Nonoyama teaches in Fig. 3 various heights for the projections (i.e. corresponding the lands). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa to further incorporate the teachings of Nonoyama with respect to the use of various heights of the projections as Nonoyama discloses the height of a projection, and the number, the arrangement, the interval of a projection on a base, or the like may be determined so that the cell may show the highest performance in terms of the supply efficiency of process gases to an electrode, the current-collecting efficiency, the drain efficiency of process gases [col. 7 lines 45-65].
Thus, obtaining the value of hmax would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
 cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the 
    PNG
    media_image1.png
    14
    183
    media_image1.png
    Greyscale
 in the fuel cell of modified Nakagawa to obtain the desired result of the height of the lands in the transition region. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Allowable Subject Matter

Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729